Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 Market Vectors ETF Trust (Exact Name of Registrant as Specified in Its Charter) Delaware (See Below) (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 99 Park Avenue, 8th Floor, New York, New York (Zip Code) (Address of Principal Executive Offices) Securities to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of the Exchange on I.R.S. to be so Registered: Which Each Class is to be so Registered Employer Identification Number Shares of beneficial interest, no par value per share, of: Market VectorsLehman Brothers AMT-Free American Stock Exchange 26-1156033 Intermediate Municipal Index ETF Market VectorsLehman Brothers AMT-Free American Stock Exchange 26-1156081 Long Municipal Index ETF Market VectorsLehman Brothers AMT-Free American Stock Exchange 26-1155840 Short Municipal Index ETF Market VectorsLehman Brothers High Yield American Stock Exchange 26-1171115 Municipal Index ETF Market VectorsLehman Brothers AMT-Free American Stock Exchange 26-1156135 California Long Municipal Index ETF Market VectorsLehman Brothers AMT-Free American Stock Exchange 26-1156325 New York Long Municipal Index ETF If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), please check the following box. o Securities Act registration statement file number to which this form relates: 333-123257; 811-10325. Securities to be registered pursuant to Section 12(g) of the Act: NONE Item 1. Description of Registrants Securities to be Registered. A description of the shares of beneficial interest, no par value, of Market VectorsLehman Brothers AMT-Free Intermediate Municipal Index ETF, Market VectorsLehman Brothers AMT-Free Long Municipal Index ETF, Market VectorsLehman Brothers AMT-Free Short Municipal Index ETF, Market VectorsLehman Brothers High Yield Municipal Index ETF, Market VectorsLehman Brothers AMT-Free California Long Municipal Index ETF and Market VectorsLehman Brothers AMT-Free New York Long Municipal Index ETF, each an investment portfolio of Market Vectors ETF Trust (the Trust), to be registered hereunder is set forth in Post-Effective Amendment No. 14 to the Trusts Registration Statement on Form N-1A (Commission File Nos. 333-123257; 811-10325) filed on November 2, 2007, which description is incorporated herein by reference as filed with the Securities and Exchange Commission. Item 2. Exhibits 1. The Trusts Amended and Restated Declaration of Trust is included as Exhibit (a) to Pre-Effective Amendment No. 3 to the Trusts Registration Statement on Form N-1A (File Nos. 333-123257; 811-10325), as filed with the Securities and Exchange Commission on April 28, 2006. 2. The Trusts By-Laws is included as Exhibit (b) to Pre-Effective Amendment No. 3 to the Trusts Registration Statement on Form N-1A (File Nos. 333-123257; 811-10325), as filed with the Securities and Exchange Commission on April 28, 2006. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. MARKET VECTORS ETF TRUST Date: December 3, 2007 By: /s/ Joseph J. McBrien Joseph J. McBrien Senior Vice President
